Title: To Thomas Jefferson from Pseudonym: "The Querist", 7 September 1822
From: Pseudonym: “The Querist”
To: Jefferson, Thomas


 Hond Sir
Williamsburg
Sepr 7th 1822.
Having had my curiosity excited on a few questions which I consider may be explained by those who are conversant with philosophy and Science in general; I have from a knowledge of your extensive researches, taken the liberty to request of you a Solution of the following queries—1st Why is the savage state called a state of nature? considering that Adam was the  first man & he a perfect one?2d Why does vegetable matter when decayed enrich the ground on which it was produced?These are not idle questions Sir, intended to give pleasure to the writer while proposing them to you, but questions about which he has had frequent conversations  of which he is anxious to get satisfactory solutions. Your speedy answer will be received with gratitudeby yr most Ob St“The Querist”